DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 7 remain pending in the application and have bene fully considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 2, 4 – 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lamb et al. (US 2019/0136727).
Regarding Claim 1:
Lamb et al. teaches a fluid exchange machine for introducing cleaning fluid into a vehicle engine's component while the vehicle engine is off, comprising: a housing (1,3, and 4); a controller (16) in the housing; a fluid system (1, 3, 4) having a fluid tank (4), a pump (11, 21) disposed in the fluid tank, and fluid heating element (22, paragraphs 0101 – 0102) disposed in the fluid tank; and a three way valve (8) connecting the pump, the fluid tank, and a vehicle engine's cooling system (2); and wherein the fluid system includes a first path (7) from the pump through the three way valve and back to the fluid tank, and a second path (6) from the pump to the three way valve to the vehicle engine's component and then back to the fluid tank; and wherein the fluid exchange machine operates using the first path while a fluid temperature is below a designated temperature, and operates using the second path when the fluid temperature is at or above the designated temperature (paragraphs 0066, 0086).
	Regarding Claim 2:
Lamb et al. teaches the pump is submerged in the fluid (Fig 5), and the system further comprises a level sensor (paragraph 0086) to trigger an alarm if the fluid falls below a designated level.
	Regarding Claim 4:
Lamb et al. teaches a temperature sensor and the fluid exchange machine is configured to control the temperature of the fluid flowing through the vehicle engine's component (paragraph 0066, 0086).
	Regarding Claim 5:
		Lamb et al. teaches an outlet for expelling used cleaning fluid (via 7).
	Regarding Claim 6:
Lamb et al. teaches the pump is used to expel the used cleaning fluid (Fig 7, 4).
	Regarding Claim 7:
Lamb et al. teaches  the used cleaning fluid is expelled gravitationally through an outlet port (paragraph 0032).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamb et al. (US 2019/0136727) and in view of Cooke (US 2009/0013670).
Regarding Claim 3:
Lamb et al. is silent to the fluid exchange machine includes sensors for determining a resistance of said fluid.
However, Cooke et al. teaches a similar fluid exchange apparatus wherein the fluid exchange machine includes sensors for determining a resistance of said fluid (paragraph 0037).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the sensor of Cooke et al. in the system of Lamb et al. in order to monitor the quality of the fluid being exchanged.



Response to Arguments
Applicant's arguments filed October 26, 2022 have been fully considered but they are not persuasive. 
On Pages 4 – 6 of the Remarks, the Applicant argues that the three-way valve of Lamb et al. has no return path for the fluid. The Examiner disagrees and maintains the rejection because paragraphs 0048, 0060, and 0094 describe the pump being reversible and the valve 8 can return fluid to any one of the containers (4, 41, 42). Lamb et al. teaches the circulation of the fluid through the engine component and then back to the containers.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LONG T TRAN/Primary Examiner, Art Unit 3747